Citation Nr: 1111001	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for the purpose of accrued benefits.

2.  Entitlement to service connection for tinnitus, for the purpose of accrued benefits.  

3.  Entitlement to service connection for residuals of cold weather injury (claimed as vascular problems), for the purpose of accrued benefits.

4.  Entitlement to service connection for arthritis of the back, shoulders, arms, hands, and fingers, for the purpose of accrued benefits.

5.  Entitlement to service connection for pneumonia, for the purpose of accrued benefits.  

6.  Entitlement to service connection for prostate cancer, for the purpose of accrued benefits.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of prostate cancer as a result of treatment received at a Department of Veterans Affairs (VA) medical center, for the purpose of accrued benefits.  

8.  Entitlement to service connection for the cause of the Veteran's death.

9.  Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of prostate cancer as a result of treatment received at a VA medical center.

10.  Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318.  

11.  Entitlement to Dependents' Educational Assistance under chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from September 1945 to December 1946.  He died in June 2005.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from decisions of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant was scheduled for a personal hearing at the RO before a Decision Review Officer in February 2008, March 2008, May 2008, June 2008, and July 2008.  She requested that all the hearings be rescheduled for various reasons.  In November 2008, she was scheduled for her sixth and final hearing.  She subsequently canceled the hearing.

In April 2009, the appellant was scheduled for a personal hearing before a Veterans Law Judge at the RO.  She canceled the hearing and the case was certified to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2003, the Veteran filed claims for service connection for bilateral hearing loss; tinnitus; residuals of cold weather injury (claimed as vascular problems); arthritis of the back, shoulder, arms, hands and fingers; pneumonia, and entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of prostate cancer as a result of treatment received at a VA medical center.  The claims were denied by the RO in a January 2004 rating decision, and in February 2004, the Veteran filed a notice of disagreement pertaining to all six issues.  He was never provided a statement of the case.  In June 2005, he filed a claim for service connection for residuals of prostate cancer on a direct-incurrence basis, in addition to the claim for benefits for that disability under 38 U.S.C.A. § 1151 (West 2002).  The claim for service connection for prostate cancer on a direct-incurrence basis was not adjudicated prior to his death in June 2005.  

In June 2005, the appellant filed a claim for accrued benefits, dependency and indemnity compensation, and death pension benefits.  In a November 2005 rating decision, the RO denied service connection for the cause of the Veteran's death, entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318, and entitlement to Dependents' Educational Assistance under chapter 35.  In a February 2006 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of prostate cancer as a result of treatment received at a VA medical center, for the purpose of accrued benefits.  In her May 2006 Notice of Disagreement, she expressed disagreement with the November 2005 decision which denied the issues of service connection for the cause of the Veteran's death, entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318, and entitlement to Dependents' Educational Assistance under chapter 35.  In a July 2006 statement, she requested that her accrued benefits claim be "converted" to a claim for service-connected death and dependency and indemnity compensation due to negligence.  A May 2007 Statement of the Case provided to her by the RO only included the issues of service connection for the cause of the Veteran's death, entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1151, and entitlement to Dependents' Educational Assistance under chapter 35.  

In considering the procedural facts above, the Board finds that the appellant did not specifically withdraw her claims for entitlement to accrued benefits when she requested that her claim be "converted."  Consequently, she must be provided with a statement of the case on the issue of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of prostate cancer as a result of treatment received at a Department of Veterans Affairs (VA) medical center, for the purpose of accrued benefits based on the Veteran's pending claim received in August 2003, and in response to the Veteran's February 2004 Notice of Disagreement and the appellant's May 2006 Notice of Disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Moreover, the RO did not adjudicate the claims for entitlement to service connection for bilateral hearing loss; tinnitus; residuals of cold weather injury (claimed as vascular problems); arthritis of the back, shoulders, arms, hands and fingers; pneumonia; and prostate cancer on a direct-incurrence basis, for the purpose of accrued benefits, even though those claims were clearly pending at the time of the Veteran's death.  Hence, those issues must be remanded so they may be adjudicated in the first instance.  Additionally, these issues are inextricably intertwined with the issue of entitlement to service connection for the cause of the Veteran's death, entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318, and entitlement to Dependents' Educational Assistance under chapter 35.  Hence, the Board may not proceed with appellate consideration of those claims until the accrued benefits claims are addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Finally, both the Veteran and the appellant alleged that that entitlement to benefits under 38 U.S.C.A. § 1151 are warranted because VA failed to timely diagnose his prostate cancer; and the appellant has submitted treatise evidence pertaining to the appropriate standard of care for screening men for prostate cancer.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).   

However, an opinion has not been obtained.  Since the failure to timely diagnose a disease would be a medical question, the Board finds that VA's duty to assist requires a medical opinion on the matter.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that all relevant VA treatment records have been associated with the Veteran's claims file, the RO should refer the file to an appropriate specialist for pertinent clinical opinions.  The claims file must be reviewed by the clinician.  

(A.)  The reviewing clinician should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that VA failed to timely diagnose the Veteran's prostate cancer as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or due to an event not reasonably foreseeable.

The reviewing clinician should also note if the record demonstrates that the Veteran failed to follow properly given medical instructions while seeking treatment for any medical conditions or complaints.  

(B.)  The reviewing clinician must also opine as to whether it is at least as likely as not that the Veteran had hearing loss, tinnitus, residuals of cold weather injury (claimed as vascular problems), arthritis of the back, shoulders, arms, hands and fingers, pneumonia, and/or prostate cancer, due to his military service.

The rationale for all conclusions and opinions should be provided.

2.  Following completion of all indicated development, the RO should readjudicate the appellant's claim for entitlement to compensation under 38 U.S.C. § 1151 for residuals of prostate cancer, in light of all the evidence of record.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case that contains a summary of the relevant evidence and a citation and discussion of the applicable laws and regulations.  She should also be afforded the opportunity to respond thereto.  

3.  After undertaking any other necessary development required by VA's duty to assist, the RO should adjudicate the claims for entitlement to service connection for bilateral hearing loss; tinnitus; residuals of cold weather injury (claimed as vascular problems); arthritis of the back, shoulders, arms, hands and fingers; pneumonia; and prostate cancer, on a direct-incurrence basis, for the purpose of accrued benefits, in a rating decision, and notify the appellant of her right to appeal any adverse determination.  Only if an appeal is perfected as to any such issue should it be forwarded to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

